Citation Nr: 1113112	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  07-33 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION


The Veteran served on active duty from August 1966 to August 1968.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Nashville, Tennessee, that denied the benefit sought on appeal.  
			
The Board notes that although additional medical evidence was submitted after the last supplemental statement of the case, in a March 2011 Brief, the Veteran's representative waived the right to have this evidence reviewed in the first instance by the RO.

As a preliminary matter, the Board notes that on October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of VA announced his decision to establish presumptions of service connection, based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam era, for three new conditions: ischemic heart disease, Parkinson's disease, and B cell leukemias.  On March 25, 2010, the Secretary published in the Federal Register a proposed rule that would amend 38 C.F.R. § 3.309(e) to establish a presumption of service connection for ischemic heart disease, Parkinson's disease, and B cell leukemias based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam era. 75 Fed. Reg. 14,391.  On August 31, 2010, the Secretary published in the Federal Register a final rule amending 38 C.F.R. § 3.309(e) to establish such presumptions.  75 Fed. Reg. 53,202.  The final rule was effective August 31, 2010.

While the RO has previously framed the issue as a petition to reopen a claim for service connection, in light of the foregoing, the claim should be adjudicated on a de novo basis.  The appellant's original claim for a heart disorder was denied in a September 2001 rating decision, and he did not perfect an appeal.  Hence, that decision became final. As noted above, however, VA has since amended 38 C.F.R. § 3.309(e) to establish new herbicide-related presumptions, to include ischemic heart disease.  Where there is an intervening liberalizing law or VA issue that may affect the disposition of a claim, VA is required to conduct a de novo review of the previously denied claim. See Pelegrini v. Principi, 18 Vet. App. 112, 125-26 (2004); Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).  
FINDINGS OF FACT

1. The Veteran is presumed to have been exposed to herbicides coincident with service in the Republic of Vietnam.

2.  The Veteran has a diagnosis of coronary artery disease as well as old myocardial infarctions, which are included in VA's definition of ischemic heart disease.

3.  Coronary artery disease and old myocardial infarctions are presumed to be a result of exposure to herbicides.

4.  The Veteran's ischemic heart disease requires continuous medication for control.  


CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease have been met.  
38 U.S.C.A. §§ 1110, 1131, 1116 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.104, Diagnostic Code (DC) 7005 (2010); 75 Fed. Reg. 14,391 (March 25, 2010); 75 Fed. Reg. 53,202 (August 31, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii). 

Current VA regulations provide that the following diseases shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) are satisfied: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type II diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain respiratory cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e) (2010).  Except for chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy, these diseases must have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

As noted, on October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of VA announced his decision to establish presumptions of service connection, based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam era, for three new conditions: ischemic heart disease, Parkinson's disease, and B cell leukemias.  On March 25, 2010, the Secretary published in the Federal Register a proposed rule that would amend 38 C.F.R. § 3.309(e) to establish a presumption of service connection for ischemic heart disease, Parkinson's disease, and B cell leukemias based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam era. 75 Fed. Reg. 14,391.  On August 31, 2010, the Secretary published in the Federal Register a final rule amending 38 C.F.R. § 3.309(e) to establish such presumptions.  75 Fed. Reg. 53,202.  The final rule was effective August 31, 2010.

In the proposed rule, which was ultimately adopted, VA noted that, according to Harrison's Principles of Internal Medicine (Harrison's Online, Chapter 237, Ischemic Heart Disease, 2008), IHD (ischemic heart disease) is a condition in which there is an inadequate supply of blood and oxygen to a portion of the myocardium; it typically occurs when there is an imbalance between myocardial oxygen supply and demand.  Therefore, for purposes of the regulation, the term "IHD" includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  Since the term refers only to heart disease, it does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.  75 Fed. Reg. 14,391, 14,393 (March 25, 2010).

Here, the Veteran's personnel records indicate that he served in Vietnam from January 1967 to January 1968.  Therefore, it is presumed that the Veteran was exposed to an herbicide agent.  See 38 C.F.R. § 3.307(a)(6)(iii).  There is no affirmative evidence to establish otherwise.  The Board additionally notes that VA has previously conceded herbicide exposure in this case, as the Veteran was awarded service connection on this basis for diabetes mellitus in the September 2001 rating decision.

The record further reflects that the Veteran has a diagnosis of coronary artery disease and old myocardial infarctions, which are included in VA's definition of ischemic heart disease.  For example, in a January 2008 VA treatment record, a chart review revealed a diagnosis of coronary artery disease and "history of MIs." [myocardial infarctions].  In a February 2007 cardiology report the Veteran was diagnosed with "coronary artery disease, prior myocardial infarctions, and marked ischemic cardiomyopathy placing him in class 3 congestive heart failure."  A November 2000 cardiac catheterization procedure also yielded a diagnosis of very mild coronary artery disease.

The Board notes that the Veteran presently suffers from a number of heart conditions, and that his cardiomyopathy in particular had been classified as both ischemic and non-ischemic.  A July 2007 private medical report from Linda Howerton, N.P., for example, indicates it is non-ischemic, while other records, including a VA treatment note of July 2007 and the February 2007 cardiology report discussed above, classify the condition as ischemic.  This is of no consequence to the claim, however, as the Veteran's cardiomyopathy comprises a separate diagnosis from his coronary artery disease.  Cardiomyopathy has been defined as a "noninflammatory disease of the heart muscle," while coronary artery disease is defined as "atherosclerosis of the coronary arteries."  Dorland's Illustrated Medical Dictionary 296, 531 (30th ed. 2003).  Indeed, an addendum to the July 2007 private medical report indicates the Veteran also separately suffers from coronary artery disease.  Moreover, there is no dispute the Veteran has suffered from past myocardial infarctions, which also constitute a diagnosis of ischemic heart disease under the applicable regulation.

Based on the foregoing, the Board finds that the Veteran's heart disorder is presumed to be a result of exposure to herbicides.  Further, the record shows that the requirements for a 10 percent evaluation, at minimum, have been satisfied under the applicable diagnostic code.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2010).  The January 2009 VA treatment note, for example, indicates that the Veteran has been prescribed daily amounts of Carvedilol, Digoxin, Lisinopril, and Spironolactone to treat his heart disease.  This shows that the Veteran's heart disease requires continuous medication, which satisfies the requirements for a 10 percent evaluation under Diagnostic Code 7005, the code for arteriosclerotic heart disease (coronary artery disease).  

 For all of these reasons, the Veteran's claim is granted.  


ORDER

Service connection for ischemic heart disease is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


